Cary, NC Contact:Shawn Poe, CFO816-903-8225 Ply Gem Reports First Quarter 2008 Results May 9, 2008, Ply Gem Holdings, Inc. (“Ply Gem” or the “Company”), a leading manufacturer of residential exterior building products in North America, today announced first quarter 2008 net sales of $256.4 million, a 10.1% decrease from the $285.3 million forthe same period in 2007. Adjusted EBITDA for the first quarter of 2008 was $4.9 million compared to $18.8 million for the first quarter of 2007. Net loss for the first quarter of 2008 was $21.8 million compared to a net loss of $10.9 million for the first quarter of 2007.Ply Gem’s net loss for the first quarter of 2008 included $0.3 million of after tax impact of a foreign currency loss, while our net loss for the first quarter of 2007 included $0.1 million of after tax impact of a foreign currency gain. Gary E. Robinette, President and CEO, said “Ply Gem's first quarter sales and EBITDA performance reflects the challenging market conditions that exist in the housing markets today.Our first quarter2008 financial performance was negatively impacted by lower sales volume due to market demand and increasing raw material and freight costs,partially offset by the cost savings that were realized as a result of our Siding and Window Groups’ acquisitions integration and our expense reduction efforts that have been undertaken in all areas of our business in response to what is expected to be a prolonged downturn in the housing market.” Mr.
